Citation Nr: 9924505	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1949 to May 
1953.  He served in Korea and his decorations include the 
Korean Service Medal with 2 bronze campaign stars.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for dyshidrotic eczema, claimed as a skin condition of 
the left hand.  


REMAND

The veteran contends that a currently manifested skin 
disorder affecting his left hand is related to his period of 
active service.  Specifically, it is the veteran's belief 
that his April 1950 treatment for cellulitis in the left 
index finger, which included continuous hot pack therapy, led 
to the development of a skin disorder in his left hand.  The 
veteran has asserted continuous treatment for a skin disorder 
of the hands since the time of his discharge from active 
duty.  

Having reviewed the record, the Board has concluded that 
additional evidentiary development must be conducted prior to 
the adjudication of the claim on appeal.  Service medical 
records indicate that the veteran was hospitalized for 
psychiatric treatment in 1953, at which time he was assessed 
with acute psychotic depressive reaction and he underwent 
electric shock therapy.  Upon discharge from active duty, he 
applied for VA benefits claiming nervous disturbance and 
constant perspiration in his feet and hands.  Service 
connection was granted for chronic depressive reaction in 
November 1953.  

At the time of an October 1953 VA examination, conducted 
within one year after his discharge from active duty, the 
veteran complained of excessive sweating in his feet and 
hands.  In a May 1957 statement, the veteran's private 
psychiatrist, Thomas F. Hersey, M.D., noted that sweating 
(especially in the hands) was symptomatology associated with 
the veteran's service-connected psychiatric disorder.  In 
addition, Raymond V. Quinlan, M.D., indicated that he had 
treated the veteran for hyperhidrosis (sweating of the palms) 
between June 1958 and December 1958, and it was Dr. Quinlan's 
opinion that hyperhidrosis was part of a general nervous 
condition.  

Additional post-service records show diagnoses of fungal 
infection in the left hand (May 1988) and tinea corporis of 
the left hand (November 1992).  The most recent 
dermatological diagnosis shown in the record was made by VA 
in November 1995, at which time the veteran was assessed with 
dyshidrotic eczema after presenting for treatment with 
complaints of peeling skin in both hands.  At the time of 
that treatment, the veteran indicated that he gets blisters 
which are worse when he is under stress.  

Based on evidence showing ongoing complaints of sweating in 
the hands and skin problems since the time of the veteran's 
discharge, in conjunction with evidence suggesting a 
relationship between such pathology and a service-connected 
disability, the Board finds the instant claim to be well 
grounded.  VA has a duty to assist a veteran in the 
development of facts which are pertinent to a well grounded 
claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  This 
includes the duty to obtain medical opinions and examinations 
which may provide information which is necessary to a 
determination as to whether the claimed benefits are 
warranted.  

In this case, the record suggests that the veteran has a 
history of excessive sweating in the hands, and in the past, 
this sweating has been medically related to his service-
connected psychiatric disorder.  On remand, the veteran will 
be afforded a VA dermatological examination in order to 
assess the exact nature and etiology of any currently 
manifested skin disorder of the hands.  In addition, the 
examiner will be asked to provide an opinion as to whether 
any currently manifested skin disorder is related either to 
the veteran's period of active service and/or whether such 
disorder is secondary to the psychiatric disorder for which 
service-connection has been established.  


Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information as to any 
recent treatment he has received for a 
skin disorder of the hands, to include 
either VA or private sources.  Utilizing 
the information provided by the veteran, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a 
dermatological examination by a VA 
physician.  All special tests/studies 
should be conducted as indicated and all 
objective findings should be noted in 
detail.  The examiner should provide an 
opinion as to the appropriate diagnosis 
or diagnoses for any currently manifested 
skin disorder(s), along with an opinion 
as to the etiology of such disorders.  In 
particular, the examiner should be asked 
to comment on the relationship, if any, 
between the noted skin disorder(s) and 
the veteran's period of active military 
service, to include treatment for 
cellulitis of the left hand therein 
and/or treatment for excessive sweating 
in his hands (in conjunction with 
psychiatric treatment) in the years 
following discharge.  The examiner should 
also provide an opinion as to the 
likelihood that the currently manifested 
skin disorders are secondary to or a 
manifestation of the veteran's service-
connected psychiatric disorder.  

If a skin disorder is not found to be 
objectively manifested at the time of 
examination, the examiner should provide 
the specified diagnoses/opinions based on 
the most recent medical evidence which is 
available in the claims folder.  

The veteran's entire medical history 
should be reviewed in providing the 
specified findings/opinions, and to that 
end, a copy of this Remand and the claims 
folder should be provided to the examiner 
prior to the examination.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
is illegible or does not contain all of 
the requested opinions and findings, the 
report should be returned for correction 
and completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  In 
adjudicating a claim for service 
connection for a skin disorder of the 
hands, the RO should consider whether a 
skin disorder of the hands is secondary 
to the veteran's service-connected 
psychiatric disorder, and the appropriate 
laws and regulations should be discussed 
therein.  If the decision remains 
adverse, the RO should provide the 
appellant and his representative with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












